Citation Nr: 1812326	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-13 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased disability rating in excess of 40 percent for degenerative lumbosacral spine arthritis with spondylolisthesis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alexander, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected lumbar spine disability is more severe than the 40 percent disability rating presently assigned and because it is a degenerative condition, it continues to worsen.  He further asserts that his rheumatoid arthritis aggravates his lumbar spine disability.  See VA Form-9, May, 2014.  Notably, the Veteran has been denied service connection for rheumatoid arthritis, and he did not appeal that decision.  See October 2012 rating decision.

The Veteran was afforded an in-person VA examination in November 2016.  At that time, the VA examiner noted that the Veteran reported flare ups of back pain about once per month, that lasted for days.  The Veteran told the VA examiner that he had functional impairment as a result of his lumbar spine disability, stating that he does what he can.  The VA examiner indicated that the Veteran had abnormal range of motion and pain on examination but it did not result in or cause functional loss.  Furthermore, the VA examiner concluded that the Veteran's lumbar spine disability seemed improved from previous evaluations in the claims file.  The VA examiner opined that this was in all likelihood as a result of medication the Veteran was taking for rheumatoid arthritis.

The Veteran through his representative objects to the findings of the November 2016 VA examination, arguing that any examination of the Veteran should be conducted without medication in his system to see the complete picture of disability.

The Board finds that the November 2016 VA examination is not sufficient for rating purposes because it does not provide the required information regarding functional limitations caused by flare-ups and fails to estimate the functional loss experienced by the Veteran as a result of flares. 

The VA examiner did not illicit any information regarding precipitating or alleviating factors pertinent to flare-ups.  Nor did the VA examiner offer an opinion estimating the extent of the Veteran's functional impairment during flare-ups based upon the information gleaned from the VA examination and the Veteran's claims file.  Specifically, a June 2010 medical treatment record from the Veteran's chiropractor which indicates that the Veteran experiences severe lumbar spine pain that limits his ability to perform normal activities of daily living, was not addressed.  The VA examiner determined that the VA examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare ups.  Furthermore, the VA examiner's report concluded that because the VA examination was not conducted during a flare up, any opinion regarding the Veteran's functional impairment, including an estimate of range of motion during flare-ups, would be mere speculation.

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the United States Court of Appeals for Veterans Claims (Court) addressed the adequacy of a VA examiner's report when providing an opinion regarding functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the VA examiner must "elicit relevant information as to the Veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record, including the Veteran's lay information, or explain why he or she could not do so."  See Sharp, at 33.

Additionally, the Veteran indicated that he is being treated by VA as well as private medical providers.  However the claims file does not reflect that the pertinent private treatment records have been obtained and associated with the file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the provider(s) of all treatment or evaluation that he has received for his service-connected lumbar spine disability during the appeals period, records of which are not already associated with the claims file and provide any releases necessary for VA to secure records of such treatment or evaluation.

Obtain complete records of all such treatment and evaluation by all sources identified by the Veteran, to include Palos Hospital, Hinsdale Orthopaedics New Lenox Office, and Marmo Spine and Rehab, Ltd.

2. Secure for the claims file updated complete clinical records of any VA evaluation or treatment the Veteran has had for his service connected lumbar spine disability since September 2015.

3. If any of the above requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R § 3.159(e).

4. After the above development is completed, schedule the Veteran for a VA examination to address the inadequacies of the November 2016 VA examination.  All indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

a.) The examiner should identify all lumbar spine pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  Full range of motion testing must be performed where possible in both active and passive motion, in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.) The examiner should describe any pain, weakened movement, excess fatigability, instability of station and lack of coordination present.  The examiner should note what medications the Veteran takes on a regular basis and note whether or not the Veteran has taken that medication prior to the examination.  The examiner should offer an opinion as whether or not there is any functional impact of medication on the Veteran's lumbar spine disability.

c.) The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his lumbar spine symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited range of motion caused by functional loss during a flare-up or after repeated use over time. 
d.) If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  The examiner should note that the VA CLINICIAN'S GUIDE requires the examiner to estimate the range of motion "per [the] Veteran." See VA CLINICIAN'S GUIDE at Ch. 11.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. After completing the above actions and any other development which may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating claim should be readjudicated based on the entirety of the evidence.  If the claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




